Citation Nr: 1722722	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for L5-S1 degenerative disc disease (hereinafter "low back disability").

2.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for C5-6 degenerative disc disease (hereinafter "cervical spine disability").

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1984, and from March 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for low back and neck disabilities on a de novo basis, and of entitlement to nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for low back disability was denied in an unappealed May 1995 rating decision.

2.  Subsequent unappealed rating decisions of March 2001 and March 2002 continued the denial of service connection for low back disability.

3.  The evidence associated with the claims file subsequent to the March 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back disability.

4.  Service connection for cervical spine disability was denied in an unappealed May 1995 rating decision.

5.  The evidence associated with the claims file subsequent to the May 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cervical spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for low back and cervical spine disability was denied in an unappealed May 1995 rating decision.  Unappealed rating decisions of March 2001 and March 2002 continued the denial of service connection for low back disability.
 
Pertinent evidence of record at the time of the March 2002 rating decision included the Veteran's service medical records, which showed that he had complained of low back pain during active service, and post-service outpatient treatment records documenting complaints of low back pain from 1985 to 2001.  Pertinent evidence of record at the time of the May 1995 rating decision as to the cervical spine disorder included service treatment records and outpatient treatment records documenting complaints of neck pain.

Pertinent evidence associated with the file subsequent to the May 1995 rating decision (for the cervical spine disorder) and the March 2002 rating decision (for the low back disorder) includes a March 2011 statement from the Veteran that his military occupational specialty (MOS) as a power generation equipment repairer aggravated his back and neck during his service from March 1988 to March 1992 as the occupation involved repetitive heavy lifting, bending, and squatting.  

Assuming the credibility of the new evidence solely for the purpose of reopening the claims, the Board finds that the Veteran's March 2011 statement is new and material.  The Veteran's report that he aggravated his back and neck as a result of his MOS, is not cumulative or redundant of the evidence previously of record.  Moreover, this statement raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for low back and cervical spine disabilities is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for low back disability is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for cervical spine disability is reopened; to this extent only the appeal is granted.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

In this case, the Veteran served two periods of active duty from September 1979 to August 1984 and from March 1988 to March 1992.  For the Veteran's first period of service, his January 1978 entrance Report of Medical History did not report any recurrent back pain and his January 1978 entrance Report of Medical Examination was normal for the spine.  Service Treatment Records show the Veteran complained of low back pain in February 1983, at which time he was diagnosed with strained paraspinal muscles.  Prior to his second period of service, the Veteran was involved in a motor vehicle accident in August 1986 and hurt his back.  In this regard, the Veteran's February 1988 entrance Report of Medical History for his second period of service noted his motor vehicle accident and sustained back strain "no seq."  On the Veteran's January 1979 entrance Report of Medical Examination, the Veteran's spine was normal.  The Veteran was found qualified for entrance.  

The Veteran was afforded a VA general medical examination in February 1995 to determine the nature and etiology of his currently diagnosed degenerative disc disease of the low back and neck.  However, the February 1995 examiner did not provide an opinion or rationale as to the etiology of the Veteran's diagnosed low back and neck disorders.  The examiner did not discuss the Veteran's service treatment records; including the Veteran's reported February 1982 fall in a ditch, reported July 1983 fall in a cement hole, the February 16, 1983 report from Goeppingen Health Clinic where the Veteran was diagnosed with strained paraspinal muscles after complaining of lower back pain for the past three weeks with no known injury and noted having back problems all his life and the September 1990 report of the Veteran's complaint of lower back pain for three months and assessment of mechanical lower back pain.  In short, the Board deems the February 1995 examination deficient, and that another VA examination is necessary.  Accordingly, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current degenerative disc disease low back or neck disabilities.  

For the claim of entitlement to nonservice-connected pension, the Veteran contends that he is permanently and totally disabled based on his low back disability and neck disability.  As the Veteran's claim for nonservice-connected pension is impacted by the outcome of his service connection claims for a low back disability and a neck disability, the non-service connected pension claim is "inextricably intertwined" with the other claims.  See Smith (Daniel) v. Gober, 236 F. 3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interest in judicial economy and avoidance of piecemeal litigation require the claims to be adjudicated together).  Therefore, the determination of whether the Veteran is entitled to service connection for the low back disability and neck disability must be made prior to deciding his derivative nonservice-connected pension claim.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The Veteran's electronic claims file should be made available to the examiner, and a complete rationale for all opinions expressed should be provided.  

With respect to the low back disorder, the examiner is requested to answer each of the following:

A.  Identify each low back disorder present in the Veteran.

B.  With respect to each such lower back disorder identified, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's first period of service (from September 1979 to August 1984) or was manifest within one year of discharge from that period of service.  

The examiner is also requested to provide an opinion as to whether each low back disorder identified clearly and unmistakably existed prior to the Veteran's second period of service (from March 1988 to March 1992).  If so, the examiner should provide an opinion as to whether it is clear and unmistakable that such disorder did not undergo aggravation during the second period of service.  If the examiner concludes that the low back disability did not clearly and unmistakable exist prior to the second period of service, the examiner should provide an opinion as to whether the low back disorder is etiologically related to the second period of service, or was manifest within one year of discharge therefrom. 

C.  Identify each cervical spine disorder present in the Veteran.

D.  With respect to each such cervical spine disorder identified, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's first period of service (from September 1979 to August 1984) or was manifest within one year of discharge from that period of service.  

The examiner is also requested to provide an opinion as to whether each cervical spine disorder identified clearly and unmistakably existed prior to the Veteran's second period of service (from March 1988 to March 1992).  If so, the examiner should provide an opinion as to whether it is clear and unmistakable that such disorder did not undergo aggravation during the second period of service.  If the examiner concludes that the cervical spine disability did not clearly and unmistakable exist prior to the second period of service, the examiner should provide an opinion as to whether the cervical spine disorder is etiologically related to the second period of service, or was manifest within one year of discharge therefrom. 

The examiner should consider the following:

(a)  The Veteran's May 1984 Report of Medical History for separation, reporting the Veteran's recurrent back pain and arthritis, rheumatism, bursitis and notation of back pain.  The Veteran's February 1992 Separation Examination reporting the spine, other musculoskeletal as abnormal and the "tender L-4" notation.  The Veteran's lay statements including the January 2001 statement of treatment for a back condition in-service, the April 2001 statement of injuries in-service, and the March 2011 statement regarding his military occupational specialty (MOS) as a power generation equipment repairer aggravated his back and neck during his service from March 1988 to March 1992 as the occupation involved repetitive heavy lifting, bending, and squatting. 

(b)  Service Treatment Records dated February 1982 and July 1983 respectively, reporting the Veteran's fall in a ditch and fall in a cement hole and September 1990 report of the Veteran complaining of lower back pain for three months.  The February 16, 1983 service treatment record from Goeppingen Health Clinic where the Veteran reported lower back pain for the past three weeks with no known injury and reported having back problems all his life along with his diagnosed strained paraspinal muscles.  

A detailed rationale for each opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  After completing the above, the Veteran's claims should be readjudicated on a de novo basis.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


